MORRISON, Presiding Judge.
The offense is felony theft; the punishment, 2 years.
Mrs. Maude Johnson, the mother of two small children and the wife of a Houston letter carrier, testified that she was ap*129proached by appellant on the street of that city on the day charged in the indictment, that appellant pointed out a man on the sidewalk whom she said had found a billfold containing money, and the two women approached him. She stated that the man offered to share the contents of the billfold with appellant and her, but required that they put up earnest money which he might show his boss. She testified that appellant accompanied her to a parking lot where she got $48.00 from her automobile, to which she added $40.00 from her purse, and delivered the total to appellant, and that the parties separated. She stated that she waited some time for their promised return but that they did not come back, and that several weeks later she saw appellant in an automobile with a Florida license plate and reported the same to the police and later identified appellant in a lineup at the police station.
Appellant, testifying in her own behalf, stated that she resided in St. Louis, Missouri, had come to Houston with her “boy friend,” met Mrs. Johnson, and that it was Mrs. Johnson who had tried to pull the pigeon drop on her. She testified further that she had met Taft Spigner, her co-indictee, only a few minutes before she was arrested.
The jury chose to accept Mrs. Johnson’s version of the transaction, and we find the evidence sufficient to support their verdict.
No brief has been filed, and the informal bills of exception fail to reflect error.
The judgment is affirmed.